Lacombe, J.
This action was originally brought in the city court of the city of New York, and was for the recovery of $2,000, with interest. Summons was served in December, 1886. On May 3, 1887, the cause was, on petition of defendant, removed into this court, where it was tried June 21, 1887, and judgment rendered for the plaintiff. The defendant now moves to remand said cause for the reason that the amount in controversy does not exceed, exclusive of interest arid costs, the sum of $2,000. At the time application for removal of the cause was made, the amenda-tory act of 1887 (approved March 3d) was in force. Since the passage of that act actions of this kind may not be removed from the state courts except where the amount in dispute exceeds $2,000, exclusive of interest and costs. No jurisdiction to remove and dispose of controversies pending in the state courts (except as provided in the act) is conferred on the circuit courts. Inasmuch as there is in this case no mere irregularity, but a failure to show jurisdiction of the subject-matter, the motion to remand is granted.